This suit was instituted by appellant in justice court to recover the amount of a note for $138.87, executed by Pedillo Leno and W. C. Herndon, and to recover the balance due by Herndon upon open account of $24.61. From the judgment iu justice court appealed to county court and there tried to a jury and upon verdict for $64.46, judgment was entered for appellant from which it is here for review.
The first two assignments and the sixth complain of certain testimony admitted over appellant's objection. In these we find no error. The third to the seventh complain of refusal to submit certain special charges requested. In this there was no error, because sufficiently covered by the main charge. The fourth and fifth complain of the court's *Page 354 
refusal to itself make certain special findings of fact. These questions should have been raised by request for special charges to be given to the jury for their findings.
If any of the assignments suggest error, they are merely technical, and not such as should reverse the cause. Rule 62a (149 S.W. x).
Affirmed.
WALTHALL J., did not sit, being absent on committee of judges assisting the Supreme Court.